NO. 07-10-0185-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                  JUNE 14, 2010
                         ______________________________

                OMAR GUERRERO, A/K/A SALVADOR GUERRERO,

                                                                   Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                                   Appellee

                       ________________________________

            FROM THE 108th DISTRICT COURT OF POTTER COUNTY;

               NO. 59,732-E; HON. DOUG WOODBURN, PRESIDING
                       _______________________________

                          ON ABATEMENT AND REMAND
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant appeals from his conviction for aggravated robbery. Neither the clerk’s

record nor the reporter’s record has been filed. Furthermore, a request has been made

to extend the deadline by which the appellate record must be filed. Through the request,

we are told that appellant has not paid or made arrangements to pay for the appellate

record and that no attorney has been appointed to represent him on appeal.
       Accordingly, we abate this appeal and remand the cause to the 108th District

Court of Potter County (trial court) for further proceedings. Upon remand, the trial court

shall determine, by reasonable evidentiary procedure it selects, the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and, if so,

       3. whether the appellant is entitled to a free appellate record and the
       appointment of an attorney due to his indigency.

       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters (including

the name, address, and phone number of any attorney it may appoint to represent

appellant in this appeal) in a supplemental record and cause that record to be filed with

this court by July 14, 2010. Should further time be needed to perform these tasks, then

same must be requested before July 14, 2010. In the meantime, all other appellate

deadlines are stayed until further order of this court.

       It is so ordered.

                                                  Per Curiam

Do not publish.




                                              2